UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 20,2009 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction (SEC Commission (I.R.S. Employer of incorporation) File No.) Identification No) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691 - 7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Item 2.02 Results of Operations and Financial Condition On July 20, 2009, the Registrant issued a press release to report second quarter 2009 earnings per share. A copy of the press release is furnished with this Form 8-K as an exhibit and incorporated by reference herein. Item 9.01 Financial Statements andExhibits (d) Exhibits: 99 Press Release dated July 20, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN BANCORP, INC. Date: July 20, 2009 /s/ Dan A. Chila Dan A. Chila Executive Vice President and Chief Financial Officer
